If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



A FELON’S CRUSADE FOR EQUALITY,                                    UNPUBLISHED
HONESTY, AND TRUTH,                                                November 14, 2019

               Plaintiff-Appellant,

v                                                                  No. 343881
                                                                   Wayne Circuit Court
DETROIT PUBLIC SCHOOLS COMMUNITY                                   LC No. 17-004919-CZ
DISTRICT BOARD OF EDUCATION and
SUPERINTENDENT SEARCH COMMITTEE
OF THE BOARD OF EDUCATION,

               Defendants-Appellees.


Before: M. J. KELLY, P.J., and FORT HOOD and SWARTZLE, JJ.

PER CURIAM.

        In this action involving claims under the Open Meetings Act (OMA), MCL 15.261 et
seq., plaintiff, A Felon’s Crusade for Equality, Honesty, and Truth, appeals as of right the trial
court’s order granting summary disposition in favor of defendants, Detroit Public Schools
Community District Board of Education (the Board) and Superintendent Search Committee of
the Board of Education (the Committee). We affirm.

                                       I. BACKGROUND

        This matter arises from the Board’s search for a superintendent for the then-newly
created Detroit Public Schools Community District (DPSCD) in early 2017. In December 2016,
DPSCD issued a request for proposals seeking bids from search firms that could assist in
recruiting a qualified candidate. On January 5, 2017, three members of the Board—member
Deborah Hunter-Harvill, member LaMar Lemmons,1 and president Iris Taylor—were assigned to


1
  Although Georgia Lemmons was also a member of the Board during the time frame relevant to
this appeal, our use of the name “Lemmons” throughout this opinion refers to LaMar Lemmons.



                                               -1-
the Committee to review organizations that had responded to the request for proposals and report
back to the Board. At an open meeting held January 11, 2017, the Committee recommended that
Ray and Associates, Inc. (Ray), serve as the Board’s search firm based upon Ray’s experience,
documented success rates, resources, and vetting policy.           The Board accepted the
recommendation without objection and entered into a contract with Ray shortly thereafter.

        Ray screened materials from 75 prospective applicants and determined that only 10
applicants met the eligibility criteria established by the Board, “including experience, education,
previous employment, and prior career positions held.” At a special meeting on March 16, 2017,
the Board voted to enter a closed session pursuant to MCL 15.268(f)2 to review the application
materials compiled by Ray. Before entering the closed session, the Board’s vice president,
Angelique Peterson-Mayberry, clarified that the Board would review the application materials in
the closed session without directly engaging the applicants.

        The Board members who were deposed during this case agreed that the Board reviewed
applicants’ résumés and a short video clip of each candidate responding to questions posed by
Ray. After reviewing the qualifying applicants’ materials, the Board members anonymously
ranked the applicants and submitted their rankings to representatives of Ray, who then tallied
and reported the results. By using the anonymous ranking system, the Board learned of each
applicant’s general standing, without having to engage in deliberations and without knowing any
individual Board member’s preferences. Peterson-Mayberry, Taylor, Lemmons, and Hunter-
Harvill all agreed that there were no deliberations or decisions made during the closed session.

        When the Board returned to the open session, they discussed the merits of the applicants,
referring to each applicant by number so as to protect their anonymity. Based upon a suggestion
from Ray, the Board voted to limit the applicants who would be considered final candidates to
three. After further discussion, the Board eventually selected three final candidates, still
identified only by number, and indicated that the candidates’ names would be released to the
public within 24 hours, after each candidate had been notified. Ultimately, one of the candidates
withdrew from the application process, leaving the final two candidates, who were later
identified as Nikolai Vitti and Derrick Coleman.

        Between March 16, 2017, and April 18, 2017, Vitti and Coleman were further vetted. As
part of this process, Peterson-Mayberry, Lemmons, and Hunter-Harvill attended site visits to the
respective districts in which the final candidates were already employed. A representative of
Wayne Regional Educational Service Agency (Wayne RESA) also attended the site visits.
During the visits, the Board members collected data by touring several schools; talking to
constituents, community stakeholders, students, and school personnel; and observing how the
final candidates conducted business in their respective districts. At a special meeting on
April 18, 2017, the Board considered the final candidates’ qualifications, focusing its discussion


2
  MCL 15.268(f) authorizes a public body to meet in a closed session “[t]o review and consider
the contents of an application for employment or appointment to a public office if the candidate
requests that the application remain confidential.” According to Ray, every applicant requested
confidentiality throughout the screening process.


                                                -2-
on the candidates’ interviews, “Constituents Questionnaire Results,” “Homework Assignment,”3
and the site visits. At the conclusion of is deliberations on this issue, the Board voted to offer the
superintendent position to Vitti.

        Plaintiff initiated this action against defendants, alleging that they engaged in a number of
OMA violations throughout the search for a superintendent. In particular, plaintiff alleged that
the Committee violated the OMA by failing to post notices of its meetings, failing to hold the
meetings in public, failing to maintain minutes, and privately deciding which search firm would
be employed. With respect to the Board, plaintiff alleged that it violated the OMA by rubber-
stamping the Committee’s recommendation of Ray, deciding several matters in private before
affirming them at the March 16, 2017 meeting, and privately selecting Vitti as the superintendent
after improperly engaging in a private interview during the site visit. The trial court granted
summary disposition in favor of defendants, and this appeal followed.

                                 II. STANDARDS OF REVIEW

        This Court reviews de novo the trial court’s ruling on a motion for summary disposition.
Galea v FCA US LLC, 323 Mich App 360, 368; 917 NW2d 694 (2018). Defendants moved for
summary disposition under MCR 2.116(C)(10), “which tests the factual sufficiency of the
complaint.” Kelsey v Lint, 322 Mich App 364, 370; 912 NW2d 862 (2017) (quotation marks and
citation omitted). “When deciding a motion for summary disposition under this rule, a court
must consider in the light most favorable to the nonmoving party the pleadings, affidavits,
depositions, admissions, and other documentary evidence then filed in the action or submitted by
the parties.” Campbell v Kovich, 273 Mich App 227, 229; 731 NW2d 112 (2006). “Summary
disposition is appropriate under MCR 2.116(C)(10) if there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” West v Gen
Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). “A genuine issue of material fact
exists when the record, giving the benefit of reasonable doubt to the opposing party, leaves open
an issue upon which reasonable minds might differ.” Id. Where no genuine issue of material
fact exists, the trial court may grant summary disposition in favor of the opposing party under
MCR 2.116(I)(2) if the evidence demonstrates that the opposing party, rather than the moving
party, is entitled to judgment as a matter of law. Lockwood v Ellington Twp, 323 Mich App 392,
401; 917 NW2d 413 (2018).

        This Court also reviews de novo matters of statutory interpretation. Driver v Naini, 490
Mich 239, 246; 802 NW2d 311 (2011). In considering issues involving statutory interpretation,
the primary goal of the reviewing court is to determine the legislative intent, as discerned from
the plain language of the statute. Petipren v Jaskowski, 494 Mich 190, 201; 833 NW2d 247
(2013). “If the language is clear and unambiguous, the statute must be enforced as written
without judicial construction.” Id. at 201-202.



3
  We presume that the “Homework Assignment” noted in the April 18, 2017 minutes refers to
three questions posed to the final candidates by the Board at the final interviews, which each
candidate was asked to respond to within 24 hours.


                                                 -3-
                                        III. DISCUSSION

        On appeal, plaintiff first challenges the trial court’s determination that the Committee
was exempt from compliance with the OMA. According to plaintiff, the trial court erred by
finding that the Committee was not a public body for purposes of the OMA. We disagree.

        As a general rule, under § 3 of the OMA, all “meetings of a public body,” “decisions of a
public body,” and “deliberations of a public body constituting a quorum of its members” must
take place in meetings open to the public. MCL 15.263(1) through (3); Herald Co v Bay City,
463 Mich 111, 128; 614 NW2d 873 (2000). Because the restrictions in the OMA apply only to
public bodies, whether an entity is a public body is a threshold question in application of the
OMA. Herald Co, 463 Mich at 129. In relevant part, the OMA defines a “public body” as

       any state or local legislative or governing body, including a board, commission,
       committee, subcommittee, authority, or council, that is empowered by state
       constitution, statute, charter, ordinance, resolution, or rule to exercise
       governmental or proprietary authority or perform a governmental or proprietary
       function . . . . [MCL 15.262(a).]

The Supreme Court has found that this definition encompasses two requirements. Herald Co,
463 Mich at 129. “First, the entity at issue must be a ‘state or local legislative or governing
body, including a board, commission, committee, subcommittee, authority, or council.’ ” Id.,
quoting MCL 15.262(a). MCL 380.381(4) provides that a community school district like
DPSCD is “governed by” its school board. Thus, as a committee of a local governing body, the
Committee meets the first requirement set forth in Herald Co. The second requirement for an
entity to be deemed a public body is that the entity “must be ‘empowered . . . to exercise
governmental or proprietary authority or perform a governmental or proprietary function,’ and
that power must derive from ‘state constitution, statute, charter, ordinance, resolution, or
rule . . . .’ ” Herald Co, 463 Mich at 129, quoting MCL 15.262(a). It is this second requirement
that is in dispute.

        In Booth Newspapers, Inc v Univ of Mich Bd of Regents, 444 Mich 211, 215; 507 NW2d
422 (1993), the university’s board of regents appointed itself as the committee responsible for
choosing a new president for the university, appointed a single regent as chair, and formed
several subcommittees to assist in the selection process. The chair was given sole authority to
make the “first cut,” and narrowed the pool of candidates from 250 to 70 after discussing the
matter with the advisory committees and “informal subquorum groups of regents.” Id. at 216.
The acknowledged purpose of the chair’s methods was “to achieve the same intercommunication
that could have been achieved in a full board meeting.” Id. The chair, other regents, and
committees continued to narrow the list of candidates through closed meetings and informal
discussions until a single candidate was left. Id. at 216-219. The last candidate was interviewed
in an open session and, after the matter was discussed further in closed session, the last candidate
was publically nominated and elected by the board of regents. Id. at 219-220. Our Supreme
Court concluded that the chair and various committees were acting as public bodies under the
OMA because they exercised expansive authority over the selection of the university’s president,
which was one of the most important exercises of governmental authority held by the board of
regents. Id. at 225-226.

                                                -4-
        In contrast, in Davis v Detroit Fin Review Team, 296 Mich App 568; 821 NW2d 896
(2012), this Court considered inter alia whether a financial review team (FRT) appointed by the
Governor was a governing body subject to the requirements of the OMA. The FRT had five
primary authorities or functions provided by statute: it examined the books and records of local
governments; it could use the services of state agencies and employees to carry out its tasks; it
could negotiate and sign a consent agreement with the chief administrator of a local government
and present the agreement to the local governing body and state financial authority for approval;
it met with local governments to receive, discuss, and consider information concerning the
locality’s financial condition; and it reported its findings to the Governor and state financial
authority. Id. at 601-608. After examining these functions, this Court concluded that the FRT
was not empowered to “independently govern through decision-making that effectuates or
formulates public policy,” because its activities were primarily investigative and, despite its
authority to make recommendations, it had no power to act upon those recommendations. Id. at
608-609. The Court also determined that the FRT could not be considered a public body under
the delegated authority theory addressed in Booth because the team was appointed by the
Governor, rather than a public body subject to the OMA. Id. at 609-611.

        In this case, the Committee’s activities were investigative. The Committee was tasked
with interviewing organizations that had responded to DPSCD’s request for proposals and
reporting its findings back to the Board, as well as recommending a search firm that should be
employed. As explained in Davis, a “report, even if it contains recommendations in addition to
‘findings,’ is purely advisory in nature and cannot constitute ‘governing’ through independent
decision-making that effectuates or formulates public policy.” Id. at 607-608. Furthermore,
while the Committee derived its authority from a public body, i.e., the Board, its activities were a
far cry from the nearly unfettered authority held by the chair and committees in Booth. As
plaintiff’s counsel conceded at oral argument, the Committee screened three search firm
candidates and presented all three candidates for the Board’s consideration at the January 11,
2017 open meeting. Thus, unlike the evasive procedures used in Booth, 444 Mich at 215-220,
the Board was free to consider the merits of all three prospective search firms at a meeting open
to the public. The mere fact that the Committee recommended Ray as the most qualified search
firm does not necessitate the conclusion that the Committee was exercising the Board’s authority
to choose the search firm. See Davis, 296 Mich App at 600 (“We observe that rarely do
recommendations coming from a public body originate from the entire public body itself.”). The
Committee explained the reasons for its recommendation and the Board was free to accept or
reject that recommendation. Because the Committee only gathered and presented information to
the Board, and because the Committee had no authority to act on its own recommendation, the
trial court did not err by concluding that the Committee was not a public body required to
comply with OMA.

        Plaintiff also argues that the Committee should be considered a public body because its
bylaws state that “[a]ll committees shall comply with the Open Meetings Act in accordance with
the applicable laws and the Boards’ bylaws.” Plaintiff’s position lacks merit because the scope
of the term “public body” for purposes of the OMA is a matter of statutory construction. See
Herald Co, 463 Mich at 128-130; Schmiedicke v Clare Sch Bd, 228 Mich App 259, 261; 577
NW2d 706 (1998), abrogated in part on other grounds by Speicher v Columbia Twp Bd of
Trustees, 497 Mich 125 (2014). Thus, it is the Legislature’s intent, and not the intent of those
governed by the statutory enactment, that is controlling. See Petipren, 494 Mich at 201-202.

                                                -5-
Moreover, even if the Board’s bylaws had controlling effect on these issues, the bylaws require
committees of the Board to comply with the OMA “in accordance with the applicable laws.”
Because the Committee was not a public body exercising a governmental function, the
“applicable laws” did not require the Committee to conduct its activities in compliance with the
OMA. Herald Co, 463 Mich at 129 (“The threshold issue under the OMA is whether an entity is
a ‘public body.’ ”). Thus, we find no error in the trial court’s grant of summary disposition as to
all claims stemming from the Committee’s actions.

       Next, plaintiff challenges the trial court’s rulings concerning the Board’s activities,
arguing that the overwhelming evidence demonstrated that plaintiff was entitled to judgment as a
matter of law. We disagree.

        In its amended complaint, plaintiff challenged the Board’s approval of the Committee’s
recommendation of Ray, alleging that the Board’s rubber-stamping of the Committee’s choice
was improper. “The primary purpose of the OMA is to ensure that public entities conduct all
their decision-making activities in open meetings and not simply hold open meetings where they
rubber-stamp decisions that were previously made behind closed doors.” Schmiedicke, 228 Mich
App at 264. In Schmiedicke, the defendant school board asked its personnel and policy
committee (PPC) to review the district’s method of evaluating school administrators and
consider whether the length of administrator contracts should be adjusted. Id. at 260-261. In a
closed meeting, the PPC reached a recommendation to leave the district’s existing policies in
place. Id. at 261. When the PPC presented its recommendation to the school board at an open
meeting, the school board took no action, “apparently because the PPC did not recommend any
changes.” Id. This Court found that the board delegated its authority to decide an issue that
affected public policy because its failure to vote had the effect of passively affirming the PPC’s
recommendation. Id. at 263-264. It reasoned as follows:

       Here, defendant school board’s referral to the PPC for a recommendation was a
       delegation of authority to perform a governmental function. The focus of the
       inquiry is the authority delegated to the PPC, not the authority it exercised. The
       PPC failed to openly deliberate on the governmental function that the defendant
       school board had delegated to it. Subsequently, the defendant school board
       adopted the PPC’s recommendation. The defendant school board’s adoption of
       the recommendation effectively foreclosed any involvement by members of the
       public and essentially meant that the decision made by the PPC at a closed
       meeting was a fait accompli.          Booth Newspapers, [444 Mich] at 229.
       Consequently, the PPC made closed-session deliberations and decisions in
       violation of the OMA. [Id. at 264.]

        In this case, the Committee was delegated authority to review the organizations that
responded to the request for proposals and make a recommendation to the Board. The
Committee screened and presented for consideration three search firm candidates. At the
January 11, 2017 open meeting, it recommended Ray as the most qualified search firm and
explained the reasons for its recommendation. It was only after this presentation that the Board
accepted the Committee’s recommendation. Plaintiff offered no evidence to demonstrate that the
Board, rather than the Committee, held meetings, made decisions, or deliberated concerning the
selection of a search firm outside of the January 11, 2017 open meeting. Moreover, because the

                                                -6-
matter was discussed at an open meeting and the Board took affirmative action on the
Committee’s recommendation, this is not a situation in which the Board was simply rubber-
stamping the Committee’s closed-session activities. Accordingly, plaintiff failed to establish a
question of material fact that would preclude summary disposition.

        The balance of plaintiff’s claims alleged OMA violations by the Board arising from the
Board’s March 16, 2017 decisions to reduce the number of final candidates to three, to refer to
the qualifying applicants by number in open session, and its selection of the final candidates, as
well as the Board’s later selection of Vitti for the superintendent position on April 18, 2017, after
having completed a site visit to Vitti’s then-current school district. Defendants sought summary
disposition as to these counts, arguing that no OMA violations occurred because each of the
Board’s challenged decisions occurred after the Board discussed and deliberated the matters in
open meetings. Defendants acknowledged that the Board met in private sessions on March 16,
2017, but maintained that it did not discuss, deliberate, or narrow the list of candidates in any
manner. The trial court agreed with defendants, and granted summary disposition in their favor.

        We find no error in the trial court’s ruling because defendants presented unrebutted
evidence demonstrating that the Board’s March 16, 2017 activities did not violate the OMA.
Section 8 of the OMA incorporates a number of exceptions to the general requirements
concerning open meetings, one of which permits a public body to meet in a closed session “[t]o
review and consider the contents of an application for employment or appointment to a public
office if the candidate requests that the application remain confidential.” MCL 15.268(f). As
with other exemptions in the OMA, § 8(f) is to be construed narrowly. Booth, 444 Mich at 230;
Schmiedicke, 228 Mich App at 261. It permits closed sessions only to review personal matters in
an application and does not extend to decision-making activities, nor does it permit “reduction
decisions under the guise of this exemption.” Booth, 444 Mich at 230-231.

         At the March 16, 2017 meeting, the Board entered a closed session under § 8(f) to review
personal information concerning several applicants, including their résumés and a short video
clip prepared by Ray. According to Ray, every applicant requested confidentiality. While the
Board only reviewed materials from 10 of the 75 applicants, the limited review was the result of
Ray’s screening, from which Ray determined that only 10 applicants met the Board’s
qualification requirements. In other words, the Board’s review of only a fraction of the
applicants was not the product of its own discussion or deliberations. Furthermore, after
returning to open session, several Board members questioned Ray about the qualifications used
in its screening process, thereby opening that subject to public scrutiny.

        Importantly, every Board member who was deposed in this matter unequivocally testified
that there were no deliberations or discussions among the Board members regarding the
applicants’ qualifications during the closed session. Even when the Board members individually
ranked the applicants during the closed session, the rankings were completed anonymously and
the results were presented by Ray so as to ensure that none of the Board members was aware of
other members’ opinions. This procedure gave the Board an understanding of each applicant’s
general standing and served as a starting point for the Board’s public deliberations, which
avoided private discussions among the Board members. When the Board returned to its open-
session meeting, it was then able to consider the merits of the qualifying applicants on the basis
of the information it reviewed in closed session. The Board also discussed and voted on the

                                                -7-
possibility of considering a candidate who was not on the list of qualified applicants, which
negates plaintiff’s speculation that the Board had already settled upon three final candidates
before returning to the open session.

       Similarly, there was no evidence that the Board’s decision to reduce the number of final
candidates to three was deliberated or predetermined during the closed session. Although the
evidence demonstrates that Ray’s recommendation to reduce the number of final candidates was
made to the Board in the closed session, Lemmons testified that the Board did not immediately
take action on the recommendation because it could not do so in a closed session. The open-
session minutes indicate that much discussion of the required qualifications took place before the
Board voted on a motion to limit the final candidates to three. The motion was ultimately passed
by a four-to-three vote, demonstrating that this decision was not a foregone, predetermined
decision as plaintiff contends.

        Plaintiff also takes issue with the Board’s decision to refer to the applicants by number in
the open session, rather than identifying the applicants by name, relying on this Court’s opinion
in Palladium Publishing Co v River Valley Sch Dist, 115 Mich App 490; 321 NW2d 705 (1982).4
In that case, a board of education publically adopted resolutions suspending several students after
discussing the matter in closed session. Id. at 492. The students were identified by student
number, rather than their names. Id. This Court held that the Board’s minutes had to contain the
names of the students involved in the resolutions, adopting the logic outlined in OAG, 1979-
1980, No. 5632, p 563 (January 24, 1980). Id. at 493.

        While plaintiff contends that Palladium compels the conclusion that the Board’s use of
anonymous numbers in lieu of applicant names was improper under the OMA, we disagree.
Notably, apart from citing the OMA’s general mandate requiring decisions of a public body to be
made in an open meeting, MCL 15.263(2), the Palladium Court did not discuss or attempt to
construe the language of the OMA. Palladium, 115 Mich App at 493-494. The exemption
permitting a closed-session review of applications for employment or appointment to a public
office recognizes that an applicant may have reasons for maintaining the confidentiality of his or
her prospective candidacy. For instance, if the applicant’s candidacy was publically known from
the outset, it could have adverse effects on the applicant’s current employment, even when the
applicant did not meet minimum qualifications. However, the exemption also states that “except
as otherwise provided in this subdivision, all interviews by a public body for employment or
appointment to a public office shall be held in an open meeting pursuant to this act.” MCL
15.268(f). By requiring interviews to take place in an open meeting, the Legislature clearly
envisioned that the identities of the applicants would eventually become known. Booth, 444
Mich at 231. Yet nothing in the plain language of the exception suggests that the Legislature
intended the identities of the applicants to become public knowledge before the interview stage.
Limiting the confidentiality of applicants to the early stages of the selection process gives effect



4
  An opinion of this Court issued before November 1, 1990, is not precedentially binding upon
this Court, but may be considered for its persuasive value. MCR 7.215(J)(1); Doe v Dep’t of
Transp, 324 Mich App 226; 919 NW2d 670 (2018).


                                                -8-
to the dual intent conveyed by MCL 15.268(f) by protecting the identity of the applicant until
such time as his or her candidacy has an established likelihood of success, which can be gleaned
from the fact that the public body’s interest in the applicant has reached the point that interviews
are necessary. It also ensures that members of the public know who the frontrunners are and
have an opportunity to express their feelings about the individuals being seriously considered for
the employment or office at issue.

        Further, in Palladium, 115 Mich App at 492, the ultimate subject matter of the board of
education’s decision was the suspension of several students. After formally deciding to suspend
those students, the matter was resolved and the board was not required to take any further action.
In contrast, the matter at issue in this case was the selection of a superintendent for the newly
created DPSCD. Thus, unlike in Palladium, the narrowing of the prospective candidates for the
superintendent position was by no means the final step in the ultimate decision to be made by the
Board. Nor were the Board’s deliberations conducted in a closed meeting. Instead, the Board
discussed the applicants at an open meeting, but simply kept the identities of the applicants
anonymous until the final candidates were selected and notified. The public was still privy to the
Board’s discussions and stated reasons for favoring certain applicants, enabling the public to
scrutinize the Board’s decision-making process. Moreover, when the final three candidates were
selected, their identities were disclosed to the public the following day.

        Plaintiff also argues that the Board’s selection of Vitti as the superintendent on April 18,
2017, was predetermined outside of the public meeting, after several members of the Board
visited Vitti’s then-current school district. Plaintiff argues that the Board’s actions violated the
OMA’s requirement that both decisions and interviews take place at public meetings. See MCL
15.263(2); MCL 15.268(f). Plaintiff’s position is again unsupported by the record evidence.
During the search for a university president at issue in Booth, 444 Mich at 218, groups of regents
met with several candidates in their home cities “to discuss the position and the candidates’
interests and qualifications.” One regent acknowledged that the purpose of the visits was to
assess and recruit candidates, and the Supreme Court determined that the “visits” were, in
actuality, private interviews that violated MCL 15.268(f). Id. at 218, 231.

         The facts at issue in this case are distinguishable because the Board members who visited
the final candidates’ districts were engaged in independent fact-finding, primarily collecting data
from sources other than the candidates themselves. The Board toured several schools; talked to
constituents, community stakeholders, students, and school personnel; and observed how the
final candidates conducted business in their respective districts. Peterson-Mayberry testified that
the final candidates were present, but were not interviewed, and Hunter-Harvill indicated that
there was no time to ask questions during the site visits. Admittedly, Lemmons described the
encounter with Vitti during the site visit as “cordial,” and said that Vitti answered questions that
were asked of him. However, Lemmons also explained that the purpose of the visit was “to see,
in practice, how the superintendent had conducted business and operated his district.” In
addition, he explicitly referred to the people who were interviewed during the site visit, i.e.,
“staff, personnel, community, community leaders, the schools, principals and et cetera.” Viewed
in this context, and coupled with the other Board members’ categorical denials that any
interviewing occurred, we agree with the trial court’s conclusion that Lemmons’s brief reference
to questions that Vitti answered would not leave reasonable minds in doubt as to whether an
interview occurred during the site visit.

                                                -9-
        Lastly, as with plaintiff’s other contentions that the Board’s decisions were informally
reached in private and simply adopted in an open meeting, plaintiff presents no evidence that the
Board’s selection of Vitti on April 18, 2017 was a fait accompli. To the contrary, the evidence
indicates that the Board openly considered the final candidates’ qualifications on April 18, 2017,
focusing its discussion on the candidates’ interviews, the candidates’ ”Homework Assignment,”
the information compiled by Wayne RESA following the site visits, and the results of constituent
surveys and questionnaires. Thus, even if some of the Board members correctly anticipated that
Vitti would be offered the superintendent position, the evidence demonstrates that his selection
was the result of the Board’s public deliberation and consideration of the information presented
at the April 18, 2017 open meeting.

        In sum, the evidence presented by defendants demonstrated that no material question of
fact existed concerning the Board’s compliance with the OMA and that it was therefore entitled
to judgment as a matter of law. Plaintiff offered no evidence to rebut this conclusion, and the
trial court did not err by granting defendants’ motion for summary disposition.

       Affirmed.



                                                            /s/ Michael J. Kelly
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Brock A. Swartzle




                                              -10-